 In the Matter of TERMINAL FLOUR MILLS COMPANYandINTERNA-TIONAL LONGSHOREMEN'S AND WAREHOUSEMEN'S UNION LOCAL 1-28Case No. R-603.-Decided July 18, 1938Flour Milling Industry-Investigation of Representatives:controversy con-cerning representation of employees:controversy concerning appropriate unit;employer's refusal to grant recognition of union until question of representationis determined by Board ; rival organizations-UnitAppropriate for CollectiveBargaining:production employees, excluding clerical and supervisory employees;warehouse and mill employees represented in past by separate unions ; physicalsegregation of two groups;absence of fundamental differences between work oftwo groups;warehouse employees not a craft;past jurisdictional agreement notcontrolling factor in determinationof-Representatives:proof of choice:stipu-lation asto-Certification of Representatives:upon proof of majority repre-sentation.Mr. Patrick H. Walker,for the Board.Mr. William P. LordandMr. Walter Gillard,both of Portland,Ore., andMr. Anthony Wayne Smith,ofWashington, D. C., for theI.L.W. U.Mr. Fred Jensen, Mr. Charles Raymond, Mr. Leland B. Shaw,andMr. C. W. Robison,all of Portland, Ore., andMr. Joseph A. PadwayandMr. Herbert S. Tateher,both of Washington, D. C., for UnionNo. 20160.Mr. Sylvester Garrett,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn October 27, 1937, International Longshoremen's and, Ware-housemen's Union, Local 1-28, herein called the I. L.W. U., filedwith the Regional Director for the Nineteenth Region (Seattle,Washington) a petition alleging that a question affecting commercehad arisen concerning the representation of employees of TerminalFlour Mills Company, Portland, Oregon, herein called the Company,and requesting an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, 49Stat. 449, herein called the Act.On January 10, 1938, the National8 N L. R. B., No. 41.381 382NATIONAL LABOR RELATIONS BOARDLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) - of the Act, and Article III, Section 3, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,ordered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon due notice.On January 13, 1938, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, uponthe I. L. W. U. and upon Flour and Cereal Workers Federal LaborUnion, No. 20160, herein called Union No. 20160,1 a labor organiza-tion claiming to represent employees directly affected by the inves-tigation.Pursuant to the notice, a hearing was held on January 19,1938, at Portland, Oregon, before Madison Hill, the Trial Examinerduly, designated by the Board.Upon motion by counsel for UnionNo. 20160, the hearing was adjourned until February 10, 1938, atwhich time, again upon motion by counsel for Union No. 20160, thehearing was adjourned until February 11, 1938.Thereafter, onFebruary 11, 12, and 14, 1938, the balance of the hearing was con-ducted.The board, the I. L. W. U., and Union No. 20160 were repre-sented by counsel and participated in the hearing.The Companywas not represented and did not participate in the hearing otherthan to enter into a stipulation with a.ll the parties as to the factsrelevant to the case.Full opportunity to be heard, to examine andcross-examine the witnesses, and to introduce evidence bearing onthe issues was afforded all parties.Thereafter oral argument par-ticipated in by counsel for the I. L. W. U. and Local No. 20160 washeard by the Board in Washington, D. C., on April 21, 1938, follow-ing due notice to all parties.During the course of the hearing, theTrial Examiner made several rulings on motions and objections tothe admission of evidence.The Board has reviewed the rulings ofthe Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :0FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYTerminal Flour Mills Company is an Oregon corporation, engagedin the business of buying and milling wheat, .and in selling and dis-tributing flour and byproducts thereof.The Company has its prin-cipal place of business and operates a mill at Portland, Oregon. Im-mediately adjacent to the mill are the tracks and sidings of railroads-'At different times during this proceeding, Union No. 20160 was erroneously desig-nated as "Local 20160, Flour and Cereal Workers and National Grain Processors andAllied Industries," and as "Flour and Cereal Workers Union No. 20160." DECISIONS AND ORDERS383'which are engaged in interstate commerce.Through the facilities ofthese railroads, the Company both receives grain which it mills, andships flour and its byproducts. In addition, the Company's plant isconnected with a nearby municipal dock by means of a conveyor beltover which its finished products are run for shipment by water bothin interstate and foreign commerce.The Company records show that60 per cent of the wheat milled in its plants is obtained from sourcesoutside of Oregon.Approximately 80 per cent of the finished flourand its byproducts are sold through brokers and are shipped to des-tinations outside of Oregon. In the year 1937, the Company pur-chased over a million bushels of wheat for milling. In an averageyear, it produces between 200,000 and 250,000 barrels of flour andbyproducts.The Company admits that it is engaged in interstate commerce.II.THE ORGANIZATIONS INVOLVEDInternational Longshoremen's andWarehousemen's Union Local1-28, is a labor organization affiliated with the Committee for In-dustrialOrganization, admitting to membership all employees ofthe Company engaged in shipping, receiving, and warehousing work,excluding clerical and supervisory employees.Flour and Cereal Workers Federal Union No. 20160, is a labororganization affiliated with the American Federation of Labor. Itadmits to its membership all production employees of the Company,excluding supervisory and clerical employees.III.THE QUESTION CONCERNING REPRESENTATIONOn November 2, 1936, the Company negotiated a contract with alabor organization known as Local No. 38-123, International Long-shoremen's Association, hereinafter called Local 38-123, recognizingit as exclusive bargaining agent for the warehouse employees of theCompany. This contract was by its terms operative until September30, 1937.At some time prior to the latter date, Local No. 38-123approached the Company to discuss a possible extension of the agree-ment.At that time, it developed that Union No. 20160 had madea claim to the Company that it was entitled to represent all theCompany's production employees, including the warehouse employeespreviously covered by the Local No. 38-123 contract. In viewof this fact the Company, in a letter to Local No. 38-123 dated Sep-tember 30,, 1937, took the position that it could not properly dealwith it until the question of which labor organization was entitledto represent its employees was settled by a decision of the Board.Local No. 38-123 thereafter severed its connection with the American 384NATIONALLABOR RELATIONS BOARDFederation of Labor, with which it was affiliated, obtained a charterfrom the Committee for Industrial Organization as InternationalLongshoremen's and Warehousemen's Union, Local 1-28, and filedthe petition in this case.2We find that a question has arisen concerning representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Company's milling plant in Portland is housed in two build-ings located within a few hundred feet of the bank of the WillametteRiver.The mill proper is contained in the building further removedfrom the river bank.Sixty feet nearer the river is situated the ware-house building, connected with the mill proper by a conveyor beltsystem over which flour is run from the mill to the warehouse.Afurther conveyor connects the warehouse with a public dock on theriver front.The I. L. W. U. claims that the employees working in the ware-house, excluding clerical and supervisory employees, constitute a unitappropriate for the purposes of collective bargaining.Union No.20160 contends for a bargaining unit composed of all production em-ployees of the Company, excluding clerical and supervisory em-ployees, and seeks recognition as bargaining agent for the employeeswithin such unit.The Company takes a neutral position as to whatshould constitute the appropriate unit.Both organizations relied onthe Company's manufacturing process to substantiate their claims.Wheat, arriving at the Company's mill by rail, is dumped directlyfrom the freight cars into a hopper, and is elevated to the top of themill.There it is stored, weighed, and washed, preparatory to beingsent to grinding bins.Beyond this latter point, actual trituration ofthe grain commences, the wheat being passed through a series ofsuccessively finer rolls.During this process the grain is automati-cally sifted and bleached, so that by the end of the grinding processcoarse byproducts already have been removed and the flour is passed2A more detailed account of events leading up to the obtaining of this charter may befound under Section V of this decision.- DECISIONS AND ORDERS385into packing bins.From these bins the flour then is run into sacksand other types of containers and is conveyed to an appropriatestorage place preparatory to shipment.Before shipment, however,all flour is subjected to chemical tests which may result in its beingsent back for reprocessing or its being blended with other flour inorder to produce uniformity of quality.In the Company's manufacturing process, all work up to and in-cluding the placing of the flour in sacks is carried on in the millbuilding.Immediately after the sacking, however, the flour is car-ried by the automatic conveyor over to the warehouse for storagepending shipment.The I. L. W. U. contends that at this point thereis a definite line of demarcation between the work of the warehouse-men and that of the mill employees, and that thus it is proper toseparate the two groups into different units for the purposes ofcollective bargaining.In support of this contention, the I. L. W. U.points out that in addition to being physically separated from themill employees, the warehousemen are less-experienced workers, havedifferent working hours, and command less pay.Union No. 20160 took the position at the hearing that the line ofdemarcation urged by the I. L. W. U. was more imaginary than real.Ordinarily, in other flour mills, there is no separate warehouse build-ing, and no point at which it can be said that mill work ceases andwarehouse work commences.Evidence on behalf of Union No. 20160indicated an absence of any real difference between the kind of workdone by the men in the warehouse and that done in the mill.Hiringof employees for the mill is accomplished by the advancement of menwith prior experience in the warehouse.Moreover, not all of theflour- packing is done in the mill building.Flour for export ship-ment in tin cans is packed in the center of the warehouse building,from a bin to which the flour is run directly from the mill.Occa-sionally, this flow of flour to the bin is supplemented by dumping insacks of flour already in the warehouse.On many occasions actualpacking and soldering of the cans is done by warehousemen who arepaid at the same rate as the regular mill employees who otherwisewould be brought over to conduct the operation. It is true, however,that such work is carried on only for a few days at three or fourmonth intervals.The packing of feed, a flour byproduct, is likewisedone in they warehouse, while all flour sacks are cleaned in the ware-house and the cleanings sent back to the mill for reprocessing. Inother instances, incident to routine chemical testing of the flour inthe warehouse, flour is sent back to the mill for reprocessing orblending.At the hearing, Union No. 20160 pointed out that the I. L. W. U.had undertaken to represent all production employees in other mill-ing companies in the Portland area on the basis of a single plant- 386NATIONAL LABOR RELATIONS BOARDwide bargaining unit.The I. L. W. U. did not deny this, and indeedadmitted that it would have sought recognition as bargaining agentfor all of the production employees of the Company were it not forthe fact that the employees in the mill were predominantly membersof Union No. 20160. In explaining its position in this regard, theI.L.W. U. relied heavily on the history of the Company's laborrelations.As early as 1933 the American Federation of Labor, hereinaftercalled the A. F. of L., issued a charter to Federal Union, No. 18853,empowering it to organize among all employees in the flour, feed, andcerealmilling industries in Portland, Oregon.Prior to December1935, both warehouse and mill employees of the Company, had be-come members of the union. On December 8, 1935, however, themembership of the union voted to abandon their charter.The In-ternationalLongshoremen'sAssociation, also affiliatedwith theA. F. of L., thereupon chartered Local No. 38-123, which was joinedby nearly all of the Company's warehouse employees.Followingthis, a number of former members of Federal Union No. 18853, in-cluding mill employees of the Company, obtained a new charter fromthe A. F. of L as Union No. 20160. Both Local No. 38-123 andUnion No. 20160 thereafter claimed jurisdiction over all productionemployees of the Company. In the beginning of 1936, developingfriction between the two groups required the intervention of theexecutive council of the A. F. of L. which resulted in a jurisdictionalagreement between the two organizations.According to its terms,Local No. 38-123 was given exclusive jurisdiction over all of theCompany's warehouse employees, while Union No. 20160 was grantedjurisdiction over all of the mill employees.During 1936, Local No.38-123 negotiated an oral contract with the Company covering hours,wages, and working conditions for the warehouse employees.OnNovember 2, 1936, a similar written contract was negotiated betweenthe parties, to remain operative until September 30, 1937.At thetime Local No. 38-123 approached the Company to discuss a possibleextension of this agreement, however, it was discovered that UnionNo. 20160 claimed to be entitled to act as bargaining agent for all ofthe Company's production employees, excluding clerical and super-visory employees.Thereafter, as noted above, Local No. 38-123severed its connection with the A. F. of L. and received a charterfrom the Committee for Industrial Organization, as InternationalLongshoremen's and Warehousemen's Union, Local 1-28, subsequentlyfiling the petition in this case.Relying on the fact that, since the 1936 jurisdictional agreement,the Company's warehouse and mill employees have been representedby separate labor organizations, the I. L.W. U. contends that theBoard should not now combine the two groups into a single bar- DECISIONS AND ORDERS387gaining unit.Although this contention is not without some merit,under all of the circumstances of this case, we are of the opinionthat it should not be a factor of controlling significance. It is ap-parent that warehousemen do not constitute a distinct skilled craftin the Company's plant.The testimony in this case amply demon-strates that no fundamental difference exists between the types ofwork done by the two groups in the Company's plant, and that theirinterests in fact are closely allied.We are satisfied, upon all theevidence, that the most appropriate unit for the purposes of collec-tive bargaining-is that which would include both the warehousemenand the mill employees.We find that all of the production employees of the Company, ex-cluding clerical and supervisory employees, constitute a unit appro-priate for the purposes of collective bargaining and that said unitwill insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining and otherwise .effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESEvidence introduced at the hearing showed that the Company doesnot contest the right of either labor organization to represent its em-ployees.Although not participating in the hearing, the Companyentered into a stipulation with all of the other parties bearing uponfacts relevant to the case.The stipulation was introduced in evi-dence, and showed that the Company's production employees nor-mally numbered-about 51 workers.As an exhibit attached to thestipulation, the Company submitted a pay-roll list for 1937 whichincluded the names of 62 employees.The list showed that, of thisnumber, one man was a chemist, one an office worker, one a super-visor and one had resigned from his job.The remaining 58 em-ployees appeared to have been, at some time during 1937, within theunit which we have found to be appropriate for the purposes ofcollective bargaining.Of the 58, however, the list showed that 9men had done no work for the Company subsequent to November1937, and were listed as "irregular-part time" employees.During the hearing the I. L. W. U. and Union No. 20160 enteredinto a stipulation that at that time there were actually 52 employeeswithin the unit which we since have found to be appropriate. Italso was stipulated that, of the 52 employees, 30 desired representa-tion by Union No. 20160, and 20 desired representation by theI.L.W. U. Prior to the stipulation the I. L. W. U. produced cardssigned by 19 employees within the unit, authorizing it to act as theiragent for the purposes of collective bargaining, and further claimedto represent 1 other employee.Union No. 20160 produced signed117213-39-vol. 8-26 388NATIONAL LABOR RELATIONS BOARDstatements from 27 employees within the unit, authorizing it to actas their collective bargaining agency. It also introduced evidencein support of a claim to represent three additional employees withinthe unit.The names of all 30 of the men whom Union No. 20160claimed to represent appeared upon the Company's 1937 pay roll.We find that Union No. 20160 has been designated and selectedby a majority of the employees in the appropriate unit as theirrepresentative for the purposes of collective bargaining. It is, there-fore, the exclusive representative of all the employees in such unitfor the purposes of collective bargaining, and we will so certify.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning representa-tion of employees of Terminal FlourMillsCompany, Portland, Ore-gon, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the National Labor Relations Act.2.The production employees of the Company,excluding clericaland supervisory employees, constitute a unit appropriate for thepurposes of collective bargaining,within the meaning of Section9 (b) of the National Labor Relations Act.3.Flour and Cereal Workers Federal Union No. 20160, affiliatedwith the American Federation of Labor, is the exclusive represen-tative of all the employees in such unit for the purposes of collectivebargaining,within the meaning of Section 9(a) of the NationalLabor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that Flour and Cereal Workers FederalUnion No. 20160, affiliated with the American Federation of Labor,has been designated and selected by a majority of the productionemployees of Terminal Flour Mills, Portland, Oregon, excludingclerical and' supervisory employees, as their representative for thepurposes of collective bargaining, and that, pursuant to the provi-sions of Section 9 (a) of the Act, Flour and Cereal Workers FederalUnion No. 20160, affiliated with the American Federation of Labor,is the exclusive representative of all such employees for the purposesof collective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.